      Case 1:19-cr-00552-GHW Document 36 Filed 06/08/20 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF NEW YORK


UNITED STATESOF AMERICA,                            Case No.: 1:19-cr-00552-GHW

       Plaintiff,

v.                                                  NOTICE OF MOTION

EDWARD SHIN,

       Defendant.



       TO:    Honorable Gregory H . Woods, U.S.D.].
              United States District Court
              Southern District of New York
              Daniel Patrick Moynihan United States Courthouse
              500 Pearl Street
              New York, NY 10007

              Assistant U.S. Attorney Tara LaMorte
              United States Attorney's Office
              Southern District of New York
              One Saint Andrew's Plaza
              New York, NY 10007

              Assistant U.S. Attorney Daniel Tracer
              United States Attorney's Office
              Southern District of New York
              One Saint Andrew's Plaza
              New York, NY 10007

Sirs and Madam:

      PLEASE TAKE NOTICE that on July 31, 2020 at 3:00 p.m. or at another

time and date to be set by the Court, Defendant Edward Shin by his counsel Paul

B. Brickfield, Esq. of Brickfield & Donahue will move for the following relief:



                                         1
     Case 1:19-cr-00552-GHW Document 36 Filed 06/08/20 Page 2 of 2




         1.    The provision of a bill of particulars;

         2.    The suppression of all evidence and fruits thereof obtained

               pursuant to the execution of the search and seizure warrant at Mr.

               Shin's office;

         3.    Early production of Jencks and Giglio material 60 days before trial;

         4.    Leave of Court to file additional motions based on the

               Government's continuing discovery obligations.

         A Memorandum of Law and Certification of Paul B. Brickfield, Esq.

pursuant to Local Criminal Rule 16.1 is submitted in support of this motion.

                                            Respectfully Submitted,


                                           J0            n~
                                           Paul B. Brickfield, Esq.
                                           Brickfield & Donahue
                                           70 Grand Avenue, Suite 100
                                           River Edge, NJ 07661
                                           (201) 488-7707


                                           / s/ Robert J. Basil, Esq.

                                           Robert J. Basil, Esq.
                                           The Basil Law Group, P.c.
                                           32 East 31st Street, 9th Floor
                                           New York, NY 10016
                                           (917) 994-9973

                                           Counsel for Defendant Edward Shin

Dated:         June 8, 2020




                                           2
